BARKETT, Justice.
We have for review Gerentine v. Coastal Security Systems, 502 So.2d 1356 (Fla. 5th DCA 1987), because of stated conflict with Sullivan v. Streeter, 485 So.2d 893 (Fla. 4th DCA 1986). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The Fifth District affirmed the dismissal of petitioner’s wrongful death action upon the authority of Dessert v. Electric Mutual Liability Ins. Co., 392 So.2d 340 (Fla. 5th DCA 1981), review denied, 399 So.2d 1141 (Fla.1981), and Kaplan v. Circuit Court of Tenth Judicial Circuit For Polk County, 495 So.2d 231 (Fla. 2d DCA 1986). Since accepting. jurisdiction, we have approved the decision of the Fourth District in Sullivan and disapproved Dessert and Kaplan. Streeter v. Sullivan, 509 So.2d 268 (Fla.1987).
Accordingly, we quash the decision below and remand this case to the district court for reconsideration in light of our decision in Streeter.
It is so ordered.
OVERTON, EHRLICH, SHAW, GRIMES and KOGAN, JJ., concur.
McDONALD, C.J., dissents.